                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA


VINCENT H. PINDER,                   )                   3:16-cv-00742-MMD-WGC
                                     )
                        Plaintiff,   )                   MINUTES OF THE COURT
        vs.                          )
                                     )                   February 24, 2020
HAROLD MIKE BYRNE, et al.,           )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s “Motion for Service on Defendants Harold Mike Byrne and
Randall Schultheis” (ECF No. 64).

       The Courtroom Administrator shall calendar a hearing on Plaintiff’s motion (ECF No. 64)
as soon as the court’s calendar will accommodate it. Defendants’ counsel shall be prepared to
address its Answer to Plaintiff’s Second Amended Complaint (ECF No. 32) which specifically
names Defendant Harold Mike Byrne and appears to the court as constituting a general appearance
by Mr. Byrne. Counsel shall also be prepared to address other civil rights cases filed in this District
wherein Byrne is named as a party Defendant and is represented by the Office of the Attorney
General. The court suggests that prior to the hearing defense counsel may wish to address these
subjects in a memorandum of points and authorities in response to Plaintiff’s motion.

       In reviewing the docket in the matter, it appears to the court that Plaintiff has failed to file
a response to Defendants’ Motion for Summary Judgment. (ECF No. 55.) Plaintiff shall be given
an additional thirty (30) days from the date of this order within which to file an opposition to
Defendants’ Motion for Summary Judgment (ECF No. 55).

       IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK
                                               By:      /s/______________________
                                                   Deputy Clerk
